UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6153


CHAD S. WILLIAMS,

                     Petitioner - Appellant,

             v.

J. C. HOLLAND,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:16-hc-02274-BR)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Chad S. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chad S. Williams appeals the district court’s order dismissing without prejudice

his 28 U.S.C. § 2241 (2012) petition. At the time Williams noted his appeal, he was

awaiting sentencing in the district court for the Western District of New York.

According to the district court’s docket sheet, Williams has been sentenced to time served

and released from custody. Because Williams is no longer in federal custody, we dismiss

his appeal as moot. We deny Williams’ motions for leave to proceed in forma pauperis

and for default judgment, and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2